UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 WALEED SAID BN SAID ZAID,
        Petitioner,
                v.                                             Civil Action No. 05-1646 (JDB)
 BARACK H. OBAMA, et al.,
        Respondents.


                                               ORDER

       Upon consideration of [167] petitioner's motion for extension of time to reply to

respondents' opposition to petitioner's request for additional discovery under § I.E.2 of the Case

Management Order, and the entire record herein, it is hereby ORDERED that the motion is

GRANTED. The Court's Case Management Order is amended as follows:

       1.      Petitioner's reply in support of his § I.E.2 request shall be filed by not later than

               March 2, 2009 and respondents shall produce additional discovery under § I.E.2

               by not later than March 23, 2009.

       2.      Petitioner shall file his traverse pursuant to § I.G by not later than March 27,

               2009.

       3.      The parties shall meet and confer and file a status report pursuant to § I.H by

               not later than April 3, 2009.

       4.      A status hearing will be held pursuant to § I.H. on April 8, 2009 at 9:00 a.m. in

               Courtroom 8.

       5.      The schedule for briefing on the parties' motions for judgment on the record

               previously set forth in the Court's December 22, 2008 is temporarily suspended.
             The Court will issue an amended briefing schedule after the April 8 status

             conference.

        SO ORDERED.


                                                                 /s/
                                                         JOHN D. BATES
                                                      United States District Judge

Date:    February 24, 2009




                                             -2-